DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 18 and their dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “accessing, by a computing device, a plurality of adversarial statements that are capable of making an adversarial attack on a question-answer dialog system, wherein the question-answer dialog system is trained to provide a correct answer to a specific type of question; utilizing the plurality of adversarial statements to train, by the computing device, a machine learning model for the question-answer dialog system; reinforcing, by the computing device, the trained machine learning model by bootstrapping adversarial policies that identify multiple types of adversarial statements onto the trained machine learning model; and utilizing, by the computing device, the trained and bootstrapped machine learning model to avoid adversarial attacks when responding to questions submitted to the question-answer dialog system”, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
The closest prior art:
Galitsky (US 20200286463) discloses techniques for generating a virtual persuasive dialogue. In an example, a dialogue application receives a selection of a topic from a user device. The application identifies document results that are associated with the topic. Using communicative discourse trees, the application identifies document results that include argumentation, transforms these document results into a dialogue form, and presents the results to a user device as a virtual persuasive dialogue. However, fails to disclose the subject matter as recited above in independent claims.
Dua et al. (US 20200019642) discloses mechanisms for implementing a Question Answering (QA) system utilizing a trained generator of a generative adversarial network (GAN) that generates a bag-of-ngrams (BoN) output representing unlabeled data for performing a natural language processing operation. The QA system obtains a plurality of candidate answers to a natural language question, where each candidate answer comprises one or more ngrams. For each candidate answer, a confidence score is generated based on a comparison of the one or more ngrams in the candidate answer to ngrams in the BoN output of the generator neural network of the GAN. A final answer to the input natural language question is selected from the plurality of candidate answers based on the confidence scores associated with the candidate answers, and is output. However, fails to disclose the subject matter as recited above in independent claims.
Jiang et al. (US 20190371299) discloses a question answering method includes obtaining target question information; determining a candidate question and answer pair based on the target question information; calculating a confidence of answer information in the candidate question and answer pair, where the confidence is used to indicate a probability that question information in the candidate question and answer pair belongs to an answer database or an adversarial database; determining whether the confidence is less than a first preset threshold; and when the confidence is less than the first preset threshold, outputting information indicating incapable of answering. However, fails to disclose the subject matter as recited above in independent claims.
However, none of the above references teaches or fairly suggests the combination of the limitations as recited in the claims listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTIM G SHAH/Primary Examiner, Art Unit 2652